DETAILED ACTION
General Information
The merits of this case have been carefully examined again in light of Applicant's response received 4/8/2022. The rejection of record under 35 USC § 112 (a) and (b) has been overcome by Applicant's amendment. However, upon further examination of the prior art and figures, the Examiner has applied prior art rejections under 35 USC § 102 and 35 USC § 103, as set forth below. Therefore, the time period for reply has been reset with the following non-final rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Knot bag Un-knotted (Jo in NZ on Flickr.com, 7/20/2008), because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    534
    788
    media_image1.png
    Greyscale

The appearance of Jo in NZ is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d.1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).
The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as “minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,” so too minor differences cannot prevent a finding of anticipation.  Int'l Seaway supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d at 1444).
Under this standard, the appearance of Jo in NZ is substantially the same as that of the claimed design. That is, the appearance of the claimed design is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the Jo in NZ.
The surface ornamentation of Jo in NZ does not obscure the design of the claimed article. The surface ornamentation is a mere indicium that does not override the underlying design. The subject matter of the claimed design is common to that of the Jo in NZ design. In re Daniels 46 USPQ2d 1788 (CAFC 1989).
Claim Rejections - 35 USC § 103
Even though the differences are not viewed as being patentably distinguishing, because the prior art was available, the combination was made.
The claim is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Knot bag Un-knotted (Jo in NZ on Flickr.com, 7/20/2008) in view of US Patent D756110 S (Dika, 5/17/2016).
Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
The Jo in NZ design shows an article of manufacture having an overall appearance and design characteristics which are basically the same as the claimed design. In both designs:
The overall shape and proportions of the bag are basically the same.
The front of the bag is shown as a singular structural piece.
The bag is shown with two arched handles that are integrated in to the front and back of the bag as one singular structural piece. 
The handles are asymmetrical; the left-side handle is significantly taller than the right-side handle. The right-side handle is approximately half the length of the left-side handle.
The handles are basically the same width.
The top lines of the handles form straight lines from the front view. 
The handles curve outward at basically the same angle. The outer apex edge of the curved handles is basically the same distance from the left and right-side structural edges of the body of the bag. 
The central opening of the bag is “U” shaped with basically the same placement, width, and depth relative to the overall bag.
The left-side, right-side and bottom structural edges of the body of the bag form relatively straight lines from the front view.


    PNG
    media_image1.png
    534
    788
    media_image1.png
    Greyscale

The claimed design differs from Jo in NZ in that the present design discloses trim around the edges of the straps.
The Dika design discloses a bag with trim around the edges of the straps.

    PNG
    media_image2.png
    554
    856
    media_image2.png
    Greyscale
It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to modify the Jo in NZ design by placing trim around the edges of the straps as taught by Dika.
These teachings result in a design having an appearance strikingly similar to the claimed design, and over which the claimed design would have no patentable distinction.
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).
The examiner considers the prior art to be analogous because all of the applied references are within the arts of purses, handbags, and hand carried bags.
Conclusion
The claim stands rejected under 35 U.S.C. § 102 and 35 U.S.C. § 103 as set forth above.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha L Brodowski whose telephone number is (571)272-9142.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl L Lane can be reached on (571)272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.L.B./
Examiner, Art Unit 2915

/JENNIFER L WATKINS/Examiner, Art Unit 2915